      Case: 1:19-cv-00355 Document #: 91 Filed: 02/20/20 Page 1 of 1 PageID #:931




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk



                                          Date: 2/20/20


Re: Kapp v. Culligan International Company et al

USDC Case Number: 19cv355


Dear Clerk:

Pursuant to the order entered by Honorable Matthew F. Kennelly, on 01/08/2020, the above
record was

                  x    electronically transmitted to Eastern District of Wisconsin



Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ A. Ellis
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
